The Attorney General of Texas
                                          January     11,    1978
JOHN L. HILL
Attorney General


                   Honorable Jim Sharon Rearden             Opinion No. H- 1113
                   Orange County Attorney
                   Orange, Texas 77830                      Re: Authority of the county commis-
                                                            sioners court to establish a wage and
                                                            job classification for employees of an
                                                            elected county official, or to increase
                                                            their pay, wlthout the consent of the
                                                            elected official.

                   Dear Mr. Rearden:

                         Gn behalf of County    Tax Assessor-Collector     for Orange County you
                   have asked:

                              1.    Can the Orange County Commissioners Court
                                    legally institute a Wage and Job Classification
                                    for an elected official’s department without the
                                    consent of said elected official?

                              2.    Can said commissioners court unilaterally raise
                                    the pay of a position in said elected official’s
                                    department if the elected official does not want
                                    the employee’s pay increased?

                         Generally, the county commissioners court is authorized to “fix the
                   amount of compensation,      office expense, travel expense, and all other
                   allowances for county and precinct officials and employees who are paid
                   whoHy from county funds. ‘I V.T.C.S. art. 3912k, Attorney General Opinions H-
                   1009 (1977); H-200 (1974); H-35 (1973).

                          Article 3912k, the 1971 statute which generally controls the matter and
                   which repealed all conflicting previous laws prescribing the compensation for
                   any official or employee (including other laws passed in 1971), excepts from its
                   operation district attorneys    wholly paid by the state, probation officers,
                   county auditors, and the employees of each, as well as the judges of courts of
                   record and the presiding judges of commissioners courts in counties having a
                   population of 1,700,OOOor more. V.T.C.S. art. 3912k, S 7.
     I       .
‘.       .




                 Honorable Jim Sharon Bearden     -    Page 2 (R-1113



                        County attorneys are not expressly excepted from the operation of article
                 3912k, but in 1973 the Legislature enacted article 332a, V.T.C.S., which provides
                 that prosecuting attorneys, including county attorneys, may employ such personnel
                 as they think necessary and that the salaries for such employees are to be fixed by
                 the prosecuting attorney, subject to the approval of the commissioners court. See
                 Attorney General Opinions H-921 (1977); H-908 (1976); H-656 (1975). The 1973 act
                 repealed conflicting laws and parts of laws.

                        No current provision of law has been brought to our attention that would
                 exempt the employees of tax assessorl?ollectors        from the operation of article
                 3912k. A tax assessor-collector     is given authority by article 7252, V.T.C.S., to
                 appoint one or more deputies, but that officer’s authority is more narrow than that
                 of the commissioners court. Attorney General Opinion H-80 (1973). In Green v.
                 Stewart, 516 S.W.2d 133 (Tex. 1974), the Texas Supreme Court decided m
                 deputies of a county tax assessor-collector   are employees of the county and can be
                 subjected to the County Civil Service Act, [article 2372h - 61 by the commissioners
                 court.   Cf. Shore v. Howard, 414 F. Supp. 379 (N.D. Tex. 1976) (adult probation
                 officers not covered); Attorney General Opinions H-672 (1975) (juvenile probation
                 officers not covered); H-619 (1975) (adult probation officers not covered).

                        The County Civil Service Act is now applicable to counties having a
                 population of more than 200,000, according to the last preceding census. Acts 1977,
                 65th Leg., ch. 244, at 654. Orange County does not fall into that category, and the
                 “Wage and Job Classification” system for Orange County about which you inquire is
                 not comparable to that act in breadth or scope. It is merely a schedule of job
                 descriptions for county employments matched with assigned salary and wage levels.
                 We think article 3912k furnishes county commissioners courts ample authority to
                 establish such a schedule.    See Anderson v. Wood, 152 S.W.2d 1084 (Tex. 1941);
                 Attorney General Opinions Ii=20          i -          72); C-792 (1966). We do not
                 think the commissioners court must first obtain the consent of the officer in whose
                 department the position exists. -See Attorney General Opinions H-595 (1975); G-1461
                 (1939).

                         For similar reasons we are of the opinion that, with the exception provided in
                 article 3328, the commissioners court may raise the pay of a position in an elected
                 official’s department whether or not the officer desires that the salary assigned to
                 the position be increased.

                        We note, however, that the commissioners court is prohibited by article 3902,
                 V.T.C.S., from attempting to influence the selection of any person to fill a
                 deputy’s, assistant’s, or clerk’s post in any county or precinct office and may not tie
                 a particular position or salary to the employment of a specific person. Attorney
                 General Opinion H-697 (1975).

                                                      SUMMARY

                             A county commissioners court in a county not subject to the
                             County Civil Service Act may institute a wage and job




                                                         P.   4556
Honorable Jim Sharon Renrden    -   Pega 3     (H-1113)


          classification eyetern to schedule job deecriptione for county
          employments and match them with assigned salary end wage
          levels. It may ralee the pay of a position in an elected
          official% department, whether or not the official desires it,
          but it may not infltience the selection of the’person to fill
          the poet.

                                           Very truly yours;
                                      /\




APPROVED:




Opinion Committee

jst